229 P.3d 646 (2010)
STATE of Oregon, Plaintiff-Respondent,
v.
Jordan Michael LESNIEWSKI, Defendant-Appellant.
D077222M; A138572.
Court of Appeals of Oregon.
Argued and Submitted March 25, 2010.
Decided April 28, 2010.
Ernest G. Lannet, Senior Deputy Public Defender, argued the cause for appellant. On the brief were Peter Gartlan, Chief Defender, and Brandon G. Williams, Deputy Public Defender, Office of Public Defense Services.
Greg Rios, Assistant Attorney General, argued the cause for respondent. On the brief were John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Christina M. Hutchins, Senior Assistant Attorney General.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Affirmed. State v. Bretches, 225 Or.App. 602, 202 P.3d 883, rev. den., 346 Or. 361, 211 P.3d 930 (2009).